Citation Nr: 1733128	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  07-31 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD), prior to December 17, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine DDD, from December 17, 2010 through May 18, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating), prior to May 19, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1971 and from February 1972 to March 1988.  He had meritorious combat service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matters were originally before the Board on appeal from a February 2006 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) granted service connection for lumbar spine DDD and assigned a 10 percent initial rating, effective August 22, 2005 (the date of claim).  The record was then transferred to the Columbia, South Carolina RO, where jurisdiction now remains.

In March 2013, a Travel Board hearing was held before a Veterans Law Judge (VLJ) (VLJ G.G.) who is no longer at the Board, and a transcript of the hearing is associated with the record.  In a January 2015 letter, VA notified the Veteran that VLJ G.G. had retired, and asked him whether he would like to appear before another VLJ at a new hearing (noting that, if he failed to respond within 30 days from the date of that letter, the Board would assume that he did not want another hearing and would proceed accordingly).  The Veteran did not respond to this letter at any time.  Therefore, the Board finds that an additional hearing is not necessary.  

The case has now been assigned to the undersigned VLJ (VLJ V.M.).




Rating for Lumbar Spine DDD prior to December 17, 2010

In June 2013, the Board issued a decision (by VLJ G.G.) that (in pertinent part) denied an initial rating in excess of 10 percent for lumbar spine DDD prior to December 17, 2010.  The Veteran appealed that portion of the Board's decision to the Court.

In September 2014, the Court issued a Mandate that vacated the June 2013 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in its September 2014 Memorandum Decision.

In September 2015, the Board issued a decision (by a different VLJ, VLJ D.W.) that (in pertinent part) granted a higher initial rating of 20 percent for lumbar spine DDD prior to December 17, 2010 [which was implemented in a September 2015 rating decision], and denied an initial rating in excess of 20 percent for lumbar spine DDD prior to December 17, 2010.  The Veteran appealed the latter portion of the Board's decision to the Court.

In January 2017, the Court issued a Mandate that vacated the September 2015 Board decision with regard to that issue (i.e., the denial of an initial rating in excess of 20 percent for lumbar spine DDD prior to December 17, 2010), and remanded that matter for readjudication consistent with instructions outlined in its January 2017 Memorandum Decision.


Rating for Lumbar Spine DDD from December 17, 2010 through May 18, 2012

A July 2012 rating decision granted a higher initial rating of 20 percent for lumbar spine DDD, effective December 17, 2010 (the date of a VA examination).  Because this award did not represent a total grant of benefits sought on appeal, the claim for an increased rating remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the matter of an initial rating in excess of 20 percent for lumbar spine DDD from December 17, 2010 was remanded (by VLJ G.G.) for additional development.

[An August 2013 rating decision granted a higher initial rating of 40 percent for lumbar spine DDD, effective May 19, 2012 (the date of a VA examination).]

In June 2014, the Board issued a decision (by VLJ G.G.) that (in pertinent part) denied an initial rating in excess of 20 percent for lumbar spine DDD prior to May 19, 2012.  The Veteran appealed that portion of the Board's decision to the Court.

In April 2015, the Court issued an Order that (in pertinent part) vacated the June 2014 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in an April 2015 Joint Motion for Partial Remand by the parties.

In September 2015, the Board issued a decision (by VLJ D.W.) that (in pertinent part) denied an initial rating in excess of 20 percent for lumbar spine DDD from December 17, 2010 through May 18, 2012.  The Veteran appealed that portion of the Board's decision to the Court.

In January 2017, the Court issued a Mandate that vacated the September 2015 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in its January 2017 Memorandum Decision.


TDIU Rating prior to May 19, 2012

Because the Veteran has stated that his lumbar spine DDD precludes him from obtaining or maintaining a substantially gainful occupation, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claim for that disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A September 2013 rating decision granted a TDIU rating (on a schedular basis under 38 C.F.R. § 4.16(a)), effective July 29, 2013.

In June 2014, the Board issued a decision (by VLJ G.G.) that (in pertinent part) granted a TDIU rating (on an extraschedular basis under 38 C.F.R. § 4.16(b)) from May 19, 2012 to July 29, 2013 [which was implemented in an October 2014 rating decision], and denied a TDIU rating (including under 38 C.F.R. § 4.16(b)) prior to May 19, 2012.  The Veteran appealed the latter portion of the Board's decision to the Court.

In April 2015, the Court issued an Order that (in pertinent part) vacated the June 2014 Board decision with regard to that issue (i.e., the denial of a TDIU rating prior to May 19, 2012), and remanded that matter for readjudication consistent with instructions outlined in an April 2015 Joint Motion for Partial Remand by the parties.

In September 2015, the Board issued a decision (by VLJ D.W.) that (in pertinent part) denied a TDIU rating (under 38 C.F.R. § 4.16(b)) prior to May 19, 2012.  The Veteran appealed that portion of the Board's decision to the Court.

In January 2017, the Court issued a Mandate that vacated the September 2015 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in its January 2017 Memorandum Decision.


Additional Notes

As noted above, an August 2013 rating decision granted a higher initial rating of 40 percent for lumbar spine DDD, effective May 19, 2012 (the date of a VA examination) to July 29, 2013, and also recharacterized this issue as lumbar spine intervertebral disc syndrome and assigned an initial rating of 50 percent, effective July 29, 2013 (the date of a VA examination).

In June 2014, the Board issued a decision (by VLJ G.G.) that (in pertinent part) denied an initial rating in excess of 40 percent (prior to July 29, 2013) and an initial rating in excess of 50 percent (from July 29, 2013) for lumbar spine DDD.

As noted in the Introduction of the April 2015 Joint Motion for Partial Remand, the Veteran waived his appeal of any claim for an increased rating for his lumbar spine disability from May 19, 2012.  Consequently, the Board has characterized Issues 1 and 2 as listed on the title page in order to highlight the only two rating periods for the Veteran's lumbar spine DDD disability which remain on appeal.

The issues seeking higher initial ratings for lumbar spine DDD prior to December 17, 2010 and from December 17, 2010 through May 18, 2012 are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected lumbar spine DDD has precluded him from obtaining and maintaining substantially gainful employment for the entire period of appeal (i.e., since the date of claim on August 22, 2005).


CONCLUSION OF LAW

The requirements for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) have been met for the entire period of appeal, and therefore a TDIU rating is warranted from August 22, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

If a Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is to be considered by the Director of Compensation Service if the evidence suggests that such Veteran is unable to obtain or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16(b).

The Court has held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

As noted above in the Introduction, the Veteran is already in receipt of a TDIU rating from May 19, 2012.  Therefore, the issue currently on appeal is whether he is entitled to a TDIU rating prior to May 19, 2012.

The Veteran filed his current claim (for service connection for lumbar spine DDD) on August 22, 2005.  As noted above, because he has stated that his lumbar spine DDD precludes him from obtaining or maintaining a substantially gainful occupation, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claim for that disability on appeal.  See Rice, 22 Vet. App. at 447.

The record reflects that the Veteran has not been gainfully employed since 2003, when he retired from his job as a truck driver.  On an April 2003 SSA benefits application, he reported that he only had a high school education and had spent his entire professional career as a truck driver.

During a February 2005 private examination, the private examiner noted: "[His] back is also going to be a major issue with prolonged driving.  I do not think by any means he can perform the sort of work duties he has done in his career as a truck driver.  He would not be able to perform bending, leaning, or stooping duties and probably should not lift much over 20 pounds with any regularity."

During a December 2010 VA spine examination, the VA examiner noted that the effects of the Veteran's lumbar spine DDD on his occupational activities included decreased concentration, decreased mobility, problems with lifting and carrying, and pain.  The VA examiner concluded: "[The] Veteran is not capable of employment in a physical or sedentary position due to his lumbar spine condition."

Pursuant to the requirements of 38 C.F.R. § 4.16(b), the Veteran's case was submitted by the AOJ to the VA Director of Compensation Service for extraschedular consideration.  In March 2014, the Director issued a decision stating that the Veteran was not entitled to a TDIU rating on an extraschedular basis prior to July 29, 2013, and provided a statement of reasons for the decision and a summary of the evidence considered therein.  However, the Board finds that the Director did not adequately address the favorable evidence outlined above, and therefore the Director's decision is entitled to no probative weight.

The Board finds that the evidence of record reasonably shows that the Veteran's service-connected lumbar spine DDD has precluded him from obtaining and maintaining substantially gainful employment for the entire period of appeal (i.e., since the date of claim on August 22, 2005).  Accordingly, a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) is warranted from August 22, 2005.


ORDER

A TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) is granted, effective August 22, 2005, subject to the regulations governing payment of monetary awards.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims seeking higher initial ratings for lumbar spine DDD prior to December 17, 2010 and from December 17, 2010 through May 18, 2012, so that every possible consideration is afforded.

For the applicable time periods on appeal, the Veteran's lumbar spine DDD was rated under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5242, Note (4).

As outlined in the Court's January 2017 Memorandum Decision, the medical evidence of record indicates that the Veteran's lumbar spine DDD disability picture (during both time periods on appeal) has manifested in symptoms that are not adequately addressed by the applicable rating criteria.  During the period prior to December 17, 2010, he underwent a private examination in February 2005, which revealed the following findings with regard to his lumbar spine extension: "He extends 20 degrees with 8 degrees of sacral extension.  This translates into...a 12-degree true lumbar extension."  [As noted above, normal extension is zero to 30 degrees.]  During the period from December 17, 2010 through May 18, 2012, he underwent a VA spine examination on December 17, 2010, which revealed that his lumbar spine flexion began at 10 degrees [when normal flexion begins at zero degrees] and his lumbar spine extension remained at -10 degrees [when normal extension is zero to 30 degrees].

Because the aforementioned loss of motion findings are not adequately addressed by the rating criteria of Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine, the Board must next determine whether the Veteran's lumbar spine DDD presents an exceptional disability picture that includes other related factors (such as marked interference with employment and frequent periods of hospitalization).  See Thun v. Peake, 22 Vet. App. 111 (2008).  In light of the current decision awarding a TDIU rating (as a result of finding that his lumbar spine DDD has precluded him from obtaining and maintaining substantially gainful employment since the date of claim on August 22, 2005), the Board finds that the Veteran's lumbar spine DDD does present an exceptional disability picture.

In light of the above, the Board finds that the matters of higher initial ratings for lumbar spine DDD prior to December 17, 2010 and from December 17, 2010 through May 18, 2012 must be referred to the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should forward the record to the VA Director of Compensation Service for a determination as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected lumbar spine DDD for the period prior to December 17, 2010 AND for the period from December 17, 2010 through May 18, 2012.  In the opinion, the Director should specifically consider and address the pertinent evidence of record (INCLUDING the findings noted at the February 2005 private examination and the December 2010 VA spine examination, as outlined above).

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for higher initial ratings for lumbar spine DDD prior to December 17, 2010 AND from December 17, 2010 through May 18, 2012.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


